DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 2/5/2020 has been considered by the Examiner.
Drawings
Figures 1A, 1B, 2A, 2B, 3A, 3B and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Allowable Subject Matter
Claims 1-16 are allowed.
With respect to claim 1, the cited prior art teaches: A light detection and ranging (LiDAR) window integrated optical filter [ figure 11 of Wilson et al teaches a window (20); figure 1 of Yu et al teaches a filter ], comprising: a window comprising a polymer material [ taught by the polymer layer (80) disclosed by Wilson et al ]; an upper reflective layer formed on an upper surface of the window [ not shown by either Wilson et al or Yu et al: Yu et al shows a layered infrared filter (3), but does not disclose it being reflective; Wilson et al teaches anti-reflection layers (82) ]; and a lower reflective layer formed on a lower surface of the window [ not taught or suggested by either Wilson et al or Yu et al – see above ]; wherein the polymer material absorbs a visible light and transmits a near-infrared light [ paragraph [0049] of Wilson et al teaches that the polymer layer (80) absorbs visible light ],wherein each of the upper reflective layer and the lower reflective layer is formed in a film comprising titanium dioxide (TiO2) and silicon dioxide (S102) [ paragraph [0050] of Wilson et al teaches that the anti-reflection layers can be TiO2 or SiO2, but not in a configuration wherein they comprise an upper and lower reflective layer, as set forth in the context of claim 1 ].
Claim 1 is allowed for the differences pointed out above with respect to Wilson et al and Yu et al.
Claims 2-13 are allowed for at least being dependent on claim 1.
With respect to claim 14, the prior art teaches: A light detection and ranging (LiDAR) window integrated optical filter [ figure 11 of Wilson et al teaches a window (20); figure 1 of Yu et al teaches a filter ], comprising: a window comprising a polymer material absorbing visible light having a wavelength of about 350 nm to 780 nm [ Wilson et al teaches a polymer layer (80); paragraph [0049] teaches absorbing in the range of 400nm to 700nm ]; an upper reflective layer laminated on an upper surface of the window to reflect infrared light having a wavelength of about 1,400 to 1,600 nm [ Wilson teaches an anti-reflection layer (82) that passes 900nm to 1000nm; thus not reflecting 1,400 to 1,600 nm; Yu et al teaches a thin film system that passes bands within 700nm to 1400nm, thus not reflecting 1,400nm to 1,600nm ]; and a lower reflective layer laminated on the lower surface of the window to reflect infrared light having a wavelength of about 1,100 to 1,400 nm [ not taught by either Wilson et al or Yu et al – see above ].
Claim 14 is allowed for the differences pointed out above with respect to Wilson et al and Yu et al.
Claims 15 and 16 for at least being dependent on claim 14.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645